Exhibit 10.28

Executive Management Bonus Program

2006

Bonus Plan Period and Eligibility

Any permanent, full-time bonus-eligible Executive not covered by another
bonus/commission plan is eligible to participate in this plan. The Executive
Management Bonus Program period is annual, corresponding to the calendar year
and Allscripts fiscal year (January 1—December 31). Bonus-eligible employees
must have been employed with Allscripts by the 15th of the second month of the
entire quarter for which the bonus is earned and any bonus will be pro-rated
accordingly. Bonus-eligible employees must be employed by Allscripts on the day
the bonus is paid. Bonus payments will generally be made within 30 days
following public release of earnings.

Bonus Plan Design

Bonus Potential

Participants will have a target (100%) annual bonus opportunity equivalent to a
percent of their annual salary earned throughout the calendar year. Your target
bonus opportunity will be established annually.

Bonus Criteria

Criteria for this bonus plan are comprised of financial performance (revenue and
operating income), and individual Wildly Important Goal (WIG) achievement. The
table below indicates the percentage of annual target applicable to each bonus
criteria:

 

    

Corporate or

BU

Revenue

   

Corporate or BU
Operating

Income

    Annual
WIG’s    

% Annual Total

(Target)

  %
    component       32%                    48%                    20%        
100%                 

Evaluation of Performance and Bonus Payout

The financial and WIG components of your business plan will be earned and paid
on a quarterly basis, as shown below. Payment of these bonus components are
weighted by quarter, 15%, 25%, 25%, and 35% respectively, and are calculated
using a percentage achievement of both revenue and operating income plans.
Members of the Executive Operating Group will earn bonus in accordance with
company-wide financial performance, and Business Unit Presidents will earn bonus
based upon their specific Business Unit’s financial performance.

Participation in this bonus program requires the following:

 

  n   Specific, measurable “Wildly Important Goals” have been established for
the individual employee and has been approved by the supervisor and/or
appropriate executive;

  n   The WIG plan is on file with the Human Resource Department no later than
3/15/06;

  n   The employee and their supervisor provide the Human Resource Department
with a quarterly written evaluation of the employee’s achievement of their
WIG’s, no later than 4/15/06, 7/15/06, 10/15/06 and 1/15/07, respectively.



--------------------------------------------------------------------------------

Example:

An Executive Management employee with an annual income of $100,000 and a bonus
opportunity of 25% of salary has a target (100%) annual bonus opportunity of
$25,000. The following matrix shows the actual bonus payout based on specific
plan achievement for the first two quarters of the year:

Bonus Potential Breakout:

 

Quarter  

Quarterly
Weighting

Of

Financial
    Components    

 

    Quarterly    

Bonus

Potential

25%*

  Potential Quarterly Payout      

Corporate
Revenue

32%

 

Corporate
OI

48%

 

MBO

20%

    (25% per quarter)    

1   15%       $4,250       $1,200       $1,800       $1,250         2   25%    
  $6,250       $2,000       $3,000       $1,250         3   25%       $6,250    
  $2,000       $3,000       $1,250         4   35%       $8,250       $2,800    
  $4,200       $1,250         Final       100%       25,000       $8,000      
$12,000       $5,000        

*Note: Quarterly Bonus Potential will be based on the Employee’s actual base
wages earned QTD.

 

Bonus Achievement/Payout Example:

 

    

Q1

$

    Potential    

 

%

Payout
    Achieved    

 

$

    Payout    

 

Q2

$

    Potential    

 

%

Payout
    Achieved    

 

$

    Payout    

    Corporate    
    Revenue   $1,200   50%   $600   $2,000   75%   $1,500     Corporate
    Operating
    Income   $1,800   100%   $1,800   $3,000   100%   $3,000     MBO
    Achieved   $1,250   80%   $1,000   $1,250   95%   $1,187     Total   $4,250
       $3,400   $6,250        $5,687

Administration

Allscripts may at any time amend, waive, discharge or terminate this Bonus
Program even with prejudice to a Participant. Allscripts may amend, waive,
discharge, terminate, modify, extend, replace or renew an outstanding Bonus
Award even with prejudice to a Participant.

Participation in the Allscripts Bonus Program does not guarantee a participant’s
employment. The Allscripts Executive Bonus Program does not create an employment
contract and services may be terminable at will by either party. Allscripts’
employment policy is that all associates are employed at will and either
Allscripts or you may terminate the employment relationship at any time with or
without notice and with or without cause.

The above description of the benefits of Allscripts, LLC Bonus Program is a
summary plan description and it only highlights the basic features of the
benefit plan for certain active associates. This summary plan description is not
part of any Allscripts, LLC benefit plan and it does not modify the terms of any
benefit plan.

 

/S/    WILLIAM J. DAVIS        March 14, 2006 Chief Financial Officer     

Date